DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The previous interpretations of claims 1, 9, and 21 under 35 U.S.C. 112(f) are withdrawn in light of applicant’s arguments (see pages 2 and 3 of applicant’s request for corrected notice of allowance). Claims 1 and 9 recite “the working-fluid transport unit comprises a wick” and claim 21 recites “by capillarity”. 

Allowable Subject Matter
Claims 1-4 and 7-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-4, 7, 8, and 17-24, the prior art of record does not disclose or suggest the recited “wherein the working-fluid transport unit is provided unevenly in a circumferential direction of the heat conducting unit in the hollow space” along with the remaining claim limitations.
Regarding claims 9-16, the prior art of record does not disclose or suggest the recited “wherein the working-fluid transport unit is provided only in a lower region in a direction of gravity in the hollow space” along with the remaining claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S GIAMPAOLO II whose telephone number is (571)272-6619. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay Jr. can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS S GIAMPAOLO II/Primary Examiner, Art Unit 2852